internal_revenue_service index number number release date date target cc dom corp plr-113486-98 target holdco interim interim shareholder a shareholder b shareholder c business a business b state x date date date date date plr-113486-98 date a b c d e f g h i j k l m n this letter responds to a request dated date submitted on your behalf by your authorized representative for rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated august september october october and date the information submitted for consideration is summarized below target a state x corporation is a holding_company through its subsidiaries target is engaged in business a as well as many other businesses target is a widely held publicly traded corporation and the common parent of an affiliated_group filing a consolidated_return as of date target 1’s outstanding shares consisted of a shares of class a common_stock the target a common and b shares of class b common_stock the target b common each plr-113486-98 share of target a common is convertible at the option of the holder into c shares of target b common each share of target b common has economic rights equivalent to c of a share of target a common each share of target a common has one vote while each share of target b common ha sec_1 d of a vote options to purchase e shares of target b common the target options were outstanding as of date on date f shares of dollar_figureg stated_value non-voting preferred_stock were issued to target the target preferred shareholder a is the only person known to target to be the beneficial_owner of more than of target a common or target b common target a state x corporation is a multinational company directly and or through its subsidiaries target is engaged in business a and business b target is a widely held publicly traded corporation and the common parent of an affiliated_group filing a consolidated_return as of date target 2’s outstanding shares consisted of h shares of common_stock the target common together with the rights attached thereto to purchase series a junior participating preferred_stock of target the rights none of the series a junior participating preferred_stock of target is currently outstanding and i shares of series a esop convertible preferred_stock the target esop preferred the target esop preferred is convertible into target common and votes together with the target common as a single class with each share of target esop preferred having the number of votes equal to the number of shares of target common into which such share of target esop preferred could be converted options to purchase j shares of target common the target options were outstanding as of date on date f shares of dollar_figureg stated_value non-voting preferred_stock were issued to target the target preferred shareholder b is the only person known to target to be the beneficial_owner of more than of target common in order to combine the businesses of target and target under a single holding_company the following transaction has been proposed and partially consummated i ii on date holdco a state x corporation was formed for purposes of effectuating the proposed transaction also on date interim and interim both state x corporations were formed no shares of stock of interim or interim have yet been issued however prior to step iv below interim and interim will each issue to holdco for dollar_figure k per share l shares of common_stock which will consititute all the issued and plr-113486-98 outstanding_stock of interim and interim iii on date all of the target preferred held by target and all of the target preferred held by target were purchased by shareholder c a person that is not a member of target 1’s or target 2’s affiliated_group as defined in sec_1504 of the internal_revenue_code without regard to sec_1504 and will not be a member of the affiliated_group as so defined immediately after the transactions iv interim will be merged with and into target with target being the surviving corporation the target merger and interim will be merged with and into target with target being the surviving corporation the target merger the target merger and the target merger are collectively referred to as the mergers the mergers will occur simultaneously in the target merger each share of target a common will be converted automatically into the right to receive one share of class a common_stock of holdco the holdco a common and each share of target b common will be converted automatically into the right to receive one share of class b common_stock of holdco the holdco b common further each target option will be automatically converted into an option to purchase holdco b common each share of holdco a common is convertible at the option of the holder into c shares of holdco b common each share of holdco b common has economic rights equivalent to c of a share of holdco a common each share of holdco a common has one vote while each share of holdco b common ha sec_1 d of a vote in the target merger each share of target common will be converted into the right to receive either m shares of holdco a common or n shares of holdco b common as determined pursuant to an election of the holder of such target common target will call for redemption and redeem the target esop preferred as of immediately prior to the mergers pursuant to the terms of the target esop preferred the target esop preferred can be converted into target common up to the close of business on the redemption date shares of target common issued upon such a conversion of target esop preferred would in turn be converted in the target merger into common_stock of holdco and cash in lieu of fractional shares as described below in the same manner as other shares of target common further each target option will be automatically converted into an option to purchase holdco b common the rights will be canceled in the target merger plr-113486-98 no fractional shares of holdco a common or holdco b common will be issued in the target merger instead each target shareholder who would otherwise have been entitled to receive a fraction of a share of holdco a common will instead receive an equivalent amount of holdco b common and each target shareholder who would have otherwise been entitled to receive a fraction of a share of holdco b common will receive a cash payment in lieu thereof as a result of the mergers holdco will own all the outstanding common_stock of target and target the target preferred and the target preferred will not be converted in the mergers and will remain outstanding and continue to be held by the unrelated third party buyer or its successors and assigns after the transaction the taxpayers have made the following representations in connection with the proposed transaction a applying the look-through rules of sec_1_351-1 of the income_tax regulations immediately after the mergers or more of the assets of holdco either i will be used_in_the_trade_or_business of banking insurance brokerage or a similar trade_or_business within the meaning of sec_1 c or ii are not stock and securities within the meaning of sec_351 b to the best of the knowledge and belief of target and target the transaction described in steps i ii and iv above will qualify under sec_351 based on the rulings below based on the information submitted and on the representations made we hold as follows for federal_income_tax purposes the formation of interim and interim followed by the mergers will be treated as transfers by the holders of the common_stock of target and target of their shares of target and target to holdco in exchange for holdco stock see revrul_67_448 c b such transfers may qualify under sec_351 providing all the requirements of that section are otherwise satisfied provided that or more of the combined assets held by holdco and its subsidiaries within the meaning of sec_1 c are used_in_the_trade_or_business of banking insurance brokerage or a similar trade_or_business within the meaning of sec_1_351-1 or are not stock and plr-113486-98 securities within the meaning of sec_351 holdco will not be an investment_company within the meaning of sec_351 sec_1_351-1 holdco will neither acquire control of target or target in the mergers nor have control of target or target immediately after the mergers in both cases within the meaning of sec_368 no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed whether the deemed transfers of stock pursuant to ruling above qualifies under sec_351 other than as specified above this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
